Citation Nr: 0631575	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-32 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disability.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had recognized service with the Commonwealth 
Army of the Philippines, and was In beleaguered status from 
December 1941 to April 1942.  He was a prisoner of war (POW) 
from April 1942 to September 1942.  Thereafter, he had 
regular Philippine Army service from October 1945 to May 
1946.  The veteran has been found to be incompetent for the 
purposes of maintaining his monetary benefits, and his 
daughter is his custodian and the appellant in this matter. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and June 2003 rating 
decisions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2005, the Board remanded 
the matter for additional consideration.  The case has been 
advanced on the Board's docket.  38 C.F.R. § 20.900(c) 
(2006).


FINDING OF FACT

The veteran's service-connected disabilities are not of such 
nature and severity as to prevent him from securing or 
following any substantially gainful employment.


CONCLUSION OF LAW

The veteran is not unemployable solely as a result of 
service-connected disabilities.  38 U.S.C.A. §§ 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.341, 4.16, 4.19, 4.25 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other 
grounds (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial decision on a claim.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to 
provide notice to a claimant, and that the Court of Appeals 
for Veterans Claims must, if a case is appealed to the 
Court, specifically review the Board's findings regarding 
such notice.  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In letters dated in February 2003 and October 2003, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  The Board therefore believes 
that appropriate notice has been given in this case.  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of 
Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  First, the 
veteran, through his custodian, was notified of the Dingess 
case mandates by virtue of a letter dated in September 2006.  
Moreover, since this is a TDIU claim, no disability rating 
will be assigned, and since the TDIU claim is herein denied, 
no effective date will be assigned, so there can be no 
possibility of any prejudice.

II.  Factual Background

In an Application for Compensation and Pension (VA Form 21-
526), dated in July 1968, the veteran claimed he was totally 
disabled, that he was not employed, and that his last work 
was self-employment, doing farming, piggery, and poultry.  
He reported he still did a little farming, piggery, and 
poultry.  He indicated that $210 was the most he earned in a 
year in 1967, but could not remember what type of work he 
did.  He indicated the highest educational level he had 
completed was the seventh grade and he had no other 
education or training.  

On an October 2000 VA Social Work Survey, it was noted that 
veteran had worked as a farmer prior to enlistment.  After 
his military service, he engaged in backyard piggery and 
poultry raising to support his family.  From 1963 to 1978 he 
was employed as a watchman at La Union Agricultural School.  
At the time of the survey, the veteran received a monthly 
retirement pension from the government and an old age 
pension.  The evaluator indicated that the veteran proved to 
be productive before and after his military service, as he 
was able to cope with work and responsibilities of his 
family.  However, the evaluator also noted that the 
veteran's health seemed to deteriorate due to irregular 
medication and lack of proper medical treatment, and that 
the veteran's poor health condition greatly affected his 
individual and community adjustment.  

On a VA POW protocol examination in October 2000, it was 
noted that after the war, the veteran worked as a watchman 
from 1963 to the late 1970s, but had been unemployed since 
then.  The diagnoses included vascular dementia, and history 
of cerebral infarct.  A Global Assessment of Functioning 
(GAF) score of 30 was assigned, and it was noted that the 
veteran was unable to function in most areas.

In a March 2001 statement, a private physician indicated 
that the veteran was senile.

Based on the March 2001 statement, by March 2002 rating 
decision, the RO found the veteran to be incompetent for 
purposes of managing VA payments.  

In an August 2003 letter, a private physician, B.G. De La 
Cruz, reported that the veteran seen for his HCVD with LVH 
and ischemic heart disease, acid peptic disease, and 
avitaminosis with malnutrition.  Dr. De La Cruz indicated 
that the veteran was so weak that he had no gainful 
occupation.  

On VA examinations in October 2003 the diagnoses were 
malnutrition, mild, unknown etiology; no clinical evidence 
of avitaminosis, pellagra, beri-beri, and anemia; no 
evidence of PUD; normal UGI; and intestinal parasitism 
(hookworm).  The VA examiner noted that based on the above 
disability, the veteran may be able to obtain and retain 
employment with slight to moderate restriction.  


In an October 2003 private treatment record, Dr. De La Cruz 
reported that the veteran had senile cataracts, bilateral; 
deafness secondary to presbycusis malnutrition with weight 
loss; HCVD, LVH, CAD, cardiac arrythmia; acid peptic 
disease, and degenerative osteoarthritis.  Dr. De La Cruz 
noted that because of the above-mentioned disabilities, the 
veteran was not able to secure [sic] substantially gainful 
occupation".

In a July 2005 letter, Dr. De La Cruz reported that the 
veteran was treated in July 2005 for hypertensive 
cardiovascular disease with ischemic heart disease, allergy, 
degenerative osteoarthritis, acid peptic disease, cataract 
secondary to avitaminosis, and malnutrition with beri-beri 
and pellagra.  Dr. De La Cruz indicated that in spite of 
medications, the veteran's blood pressure rises dangerously 
to 200 or greater on systolic and from 100 to 120 on 
diastolic, and that he might go into hypertensive 
encephalopathy any time, which was life-threatening.  The 
veteran's disability was noted to be "total permanent".

On VA examination of the heart in March 2006, the examiner 
indicated that the veteran's hypertensive cardiovascular 
disease had moderate to severe restrictions in his ability 
to obtain/retain employment.  The examiner also noted that 
the veteran's hypertension had moderate restrictions in his 
ability to obtain/retain employment. 

Received from the veteran in March 2006 was an Application 
for Increased Compensation based on Unemployability (VA Form 
21-8940), in which he reported that his service-connected 
hypertensive cardiovascular disease prevented him from 
securing or following a substantially gainful occupation.  
He reported that his service-connected disability affected 
full time employment in the 1960s, which was the last time 
he worked full time.  He indicated that he became too 
disabled to work in the 1960s and left his last job because 
of his disability.  He finished the sixth grade and had no 
other education or training before he became too disabled to 
work.


III.  Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent 
or more and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
A total disability rating may be assigned to veterans who 
fail to meet the schedular standards under 38 C.F.R. §§ 
3.321(b)(2), 3.340, 3.41, 4.16, 4.17.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Therefore, 
rating boards should submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  38 C.F.R. § 
4.16(b).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  In determining 
whether unemployability exists, consideration may be given 
to the veteran's level of education, special training, and 
previous work experience, but not to his age or to any 
impairment caused by non-service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

Entitlement to a total compensation rating must be based 
solely upon the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  A 
finding of total disability is appropriate "when there is 
present any [service-connected] impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 
C.F.R. §§ 3.340(a)(1), 4.15.

Service connection is currently in effect for the veteran's 
hypertensive arteriosclerotic cardiovascular disease, 
evaluated as 30 percent disabling; intestinal parasitism, 
evaluated as 10 percent disabling; malnutrition, evaluated 
as 10 percent disabling; and hypertension, evaluated as 10 
percent disabling.  This yields a combined 50 percent 
disability evaluation, effective from October 7, 2004.  See 
38 C.F.R. § 4.25.  Thus, the veteran does not meet the 
schedular standards set forth in 38 C.F.R. § 4.16(a).

From the record, it appears that the veteran last worked in 
the 1970s, and that he is retired and receives a retirement 
pension from the Philippine government.  The veteran is 90 
years of age.  The objective evidence of record shows that 
his service-connected disabilities have resulted in various 
significant symptoms.  However, the service-connected 
disabilities alone are not of such nature and severity as to 
prevent him from securing or following all types of 
substantially gainful employment.  It appears that the 
veteran has multiple other non-service-connected 
disabilities that impact his employability, including 
senility and dementia.  The Board notes that Dr. De La Cruz 
indicated that the veteran was not able to secure a 
substantially gainful occupation due to "senile cataracts, 
bilateral; deafness secondary to presbycusis malnutrition 
with weight loss; HCVD, LVH, CAD, cardiac arrythmia; acid 
peptic disease, and degenerative osteoarthritis."  In 
another letter, Dr. De La Cruz indicated that the veteran 
was seen for his hypertensive cardiovascular disease with 
left ventricular hypotrophy and ischemic heart disease, acid 
peptic disease, and avitaminosis with malnutrition, and that 
the veteran was "so weak that he had no gainful occupation."  
In addition, on VA examination in March 2006, it was noted 
that the veteran's hypertensive cardiovascular disease had 
moderate to severe restrictions on his ability to 
obtain/retain employment.  Thus, while some functional 
impairment as a result of the veteran's service-connected 
disabilities has been shown, the evidence of record does not 
show that the veteran's unemployability is solely due to his 
service-connected disabilities.  

The veteran has not shown that service-connected disability 
precludes him from all forms of substantially gainful 
employment.  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's claim 
that his service-connected disabilities render him unable to 
obtain or retain substantially gainful employment.  38 
C.F.R. §§ 3.3.40, 3.341, 4.16.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for 
tinnitus must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  Accordingly, a TDIU is not 
warranted.



ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability is denied.




_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


